Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 22, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142315                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  DONALD BEEBE and EVA BEEBE,                                                                              Brian K. Zahra,
           Plaintiffs-Appellees,                                                                                      Justices


  v                                                                 SC: 142315
                                                                    COA: 292194
  RICHARD J. HARTMAN, JR., D.O., and                                Branch CC: 07-020084-NH
  COMMUNITY HEALTH CENTER OF
  BRANCH COUNTY,
             Defendants,
  and
  CHRISTINA SHEELY, D.O., and THE
  FAMILY PRACTICE & ORTHOPEDIC
  CARE CENTER, P.L.L.C.,
             Defendants-Appellants.
  _________________________________________/

         On order of the Court, the application for leave to appeal the November 9, 2010
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE Part III B of the Court of Appeals’
  analysis, for the reasons stated in the Court of Appeals’ concurring opinion. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court, prior to the completion of the proceedings
  ordered by the Court of Appeals.

        HATHAWAY, J., would deny leave to appeal without further action.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 22, 2011                       _________________________________________
           h0615                                                               Clerk